352 F.2d 802
Loren Neal DUFFIELD, Appellant,v.C. C. PEYTON, Superintendent of the Virginia StatePenitentiary, Appellee.
No. 9786.
United States Court of Appeals Fourth Circuit.
Argued June 1, 1965.Decided Nov. 2, 1965.

Richard H. C. Taylor, Richmond, Va.  (Court-assigned counsel) (Simpkins, McCaul & Pearsall, Richmond, Va., on brief), for appellant.
Reno S. Harp, III, Asst. Atty. Gen., of Virginia (Robert Y. Button, Atty. Gen., of Virginia, on brief), for appellee.
Before HAYNSWORTH, Chief Judge, BELL, Circuit Judge, and HUTCHESON, District Judge.
PER CURIAM:


1
This is an appeal from a denial by the district court of a writ of habeas corpus to the petitioner who has been convicted of murder in the first degree and sentenced to death.  The petition raises non-frivolous questions of constituional dimensions involving unreasonable search and seizure; the admission of a confession alleged to be involuntarily obtained; and the absence of effective counsel at critical stages in the petitioner's trial.  The record shows that the petitioner neither appealed from his conviction, nor has he sought any postconviction relief from the Virginia courts.  We think it appropriate that these questions should be reviewed by the state courts prior to their consideration here, and for this reason the order of the district court is reversed and the case is remanded to the district court with instructions to hold the petition in abeyance until the prisoner has had a reasonable opportunity to exhaust his state remedies.


2
Remanded with instructions.